Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Mark R. Bell on July 5, 2022.

Amendment to Claims
(i). Claims 11 and 20 are canceled.
(ii). Claim 5 is replaced by the following:
5. An anti-hERGI antibody comprising a Heavy chain Variable (VH) domain comprising SEQ ID NO:8 wherein the residue at position 95 of SEQ ID No: 8 is Cys, and a Light chain Variable (VL) domain comprising SEQ ID NO:4, said antibody specifically binds hERGI S5-pore extracellular portion.
(iii). Claim 6, in line 1, replace “anti-hERG1 molecule” with -- anti-hERGI antibody --.
(iv). Claim 7, in line 1, replace “anti-hERG1 molecule” with -- anti-hERGI antibody --.
(v). Claim 9, in line 1, replace “anti-hERG1 molecule” with -- anti-hERGI antibody --.
(vi). Claim 10, in line 1, replace “anti-hERG1 molecule” with -- anti-hERGI antibody --.
(vii). Claim 13, in line 2, replace “at least another” with – a --. 
(viii).  Claims 17-19 are replaced by the following:
17. A kit comprising a bispecific antibody according to claim 1.

18. The kit of claim 17, said kit further comprising an anti-hERGI-Cys scFv comprising a VH domain comprising SEQ ID NO: 8 wherein the residue at position 95 of SEQ ID NO: 8 is Cys, and a VL domain comprising SEQ ID NO: 4, said antibody specifically binds hERGI S5-pore extracellular portion.

19. A kit comprising an anti-hERGI-Cys scFv comprising a VH domain comprising SEQ ID NO: 8 wherein the residue at position 95 of SEQ ID NO: 8 is Cys, and a VL domain comprising SEQ ID NO: 4, said antibody specifically binds hERGI S5-pore extracellular portion.
(ix). Claim 21, 
in line 2, replace “hERG1 molecule” with – hERG1 antibody --;
in line 2, replace “at least another” with – a --.
(x). Claim 22, in lines 1-2, replace “anti-hERG1 molecule” with -- anti-hERGI antibody --.

(xi). Claim 25, in line 1, replace “anti-hERG1 molecule” with -- anti-hERGI antibody –.

Conclusion
Claims 1-10, 13-19, and 21-25 are allowed. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/
Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
July 9, 2022